Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20150061824 A1-Suzuki et al (hereinafter referred to as “Suzuki”), in view of US 20140191928 A1-Kobayashi, does not disclose, with respect to claim 1, a communication unit configured to perform communication with an external device via a network to receive, from the external device, a first image including a facial expression of a first user and an image of an appearance of the first user reflecting the first image, the first image being generated by applying image processing based on first setting associated with the first user; and a control unit configured to analyze the image of the appearance of the first user to estimate second setting associated with a second user as claimed.  Rather, Suzuki discloses an information processing apparatus (Fig. 1)comprising: a communication unit ([0052], Fig 2, element 13), configured to perform communication with an external device via a network to receive from the external device ([0028], wherein head mounted devices and servers are connected via network; [0031], wherein head mount device can connect to network via wireless communication network; [0032], head mount device may connect to a terminal device using radio communication and may connect to network via connected to terminal device; [0056]); [0045], wherein head mount 60 acquires image and transmits to server, I.E. server (communication device) receives an image from an external device (head mount device), first image associated with a first user ([0038] discloses receiving an image from head mount 10, interpreted as first user; 
. The same reasoning applies to claims 23-24 mutatis mutandis.  Accordingly, claims 1-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487